836 F.2d 1348
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Thomas Charles TABORELLI, Plaintiff-Appellant,v.Marjorie VAN OCHTEN, Robert Lecureux, Jean Karrer, ChrisSoderman, Dave Trippett, Paul Shelley, RonaldCorey, Defendants-Appellees.
No. 87-1557.
United States Court of Appeals, Sixth Circuit.
Jan. 12, 1988.

1
Before ENGEL and RYAN, Circuit Judges, and PORTER, Senior District Judge.*

ORDER

2
Plaintiff appeals the district court's summary judgment dismissing his civil rights action filed under 42 U.S.C. Sec. 1983.  The appeal has been referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and parties' briefs, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff claimed that defendants violated his constitutional right of access to the court, and his sixth amendment right to be his own counsel in his criminal trial when they denied him access to the prison law library and legal materials.


4
Upon consideration, we conclude the district court properly dismissed this action because plaintiff asserted his right to proceed in his criminal trial through counsel and because he was provided adequate access to the court both in the pretrial stage and at trial.  See United States v. Mosely, 810 F.2d 93 (6th Cir.), cert. denied, 56 U.S.L.W. 3244 (Oct. 5, 1987) (No. 86-7069);  Holt v. Pitts, 702 F.2d 639 (6th Cir.1983) (per curiam);  United States v. Conder, 423 F.2d 904 (6th Cir.), cert. denied, 400 U.S. 958 (1970).


5
Accordingly, we hereby affirm the judgment of the district court for the reasons stated in its opinion filed May 13, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable David S. Porter, Senior U.S. District Judge for the Southern District of Ohio, sitting by designation